Dismissed and Memorandum Opinion filed November 10, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00772-CV
                                    ____________

EFREM SEWELL, THOMAS MEEKS, JOSEPH GUILLORY, MILO SHEPARD,
   TONY THOMAS, DERRICK LEWIS and RON BROUSSARD, Appellants

                                            V.

                            HARDRIDERS, INC., Appellee


                       On Appeal from the 151st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-37278


                      MEMORANDUM                     OPINION

       According to information provided to this court, this appeal is from an order signed
August 29, 2011. No clerk’s record has been filed. The clerk responsible for preparing
the record in this appeal informed the court that appellants did not make arrangements to
pay for the record.

       On September 23, 2011, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellants paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b). No response was filed.

      Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.




                                            2